DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 223-249) in the reply filed on May 4, 2022 is acknowledged.  Claims 250-252 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.  Claims 223-249 are pending and under examination.

Information Disclosure Statement
The Information Disclosure Statement filed May 4, 2022 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 3.63 M, while the size of the ASCII text file is listed as 3,811,757 bytes.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the terms ZYMOCLEAN™ at paragraphs [0832], [0833], [0835], [0836], [0837], and [0838], QIAPREP® at paragraphs [0832], [0833], [0834], [0[0836], [0387], [0838], [0875], and [0884], LIPOFECTAMINE™ at paragraphs [0790], [0814], [0820], [0877], [0895], and [0923], MISEQ™ at paragraph [0879], HISEQ™ at paragraphs [0811] and [0890], and TRITON™ at paragraphs [0840] and [0873],which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 223 is objected to because of the following informalities:  
At claim 223, line 2, “a” should be changed to “the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 223-249 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 223, lines 2-3, it is unclear if the one or more amino acid modifications must be present in the portion of SEQ ID NO: 2 from amino acids 648-812, or if the modifications can be at any amino acid throughout the entire SEQ ID NO: 2.  For purposes of examination, the claim is interpreted as encompassing substitutions at any amino acid of SEQ ID NO: 2.
	Claims 224-249 depend from claim 223, and are therefore included in this rejection.
	At claim 243, lines 8-9, it is not clear what is meant by the phrase “the NTSB domain is derived from SEQ ID NO: 1.”  How like SEQ ID NO: 1 must the NTSB domain be in order to be considered “derived from.”  Are there any specific amino acids that must be present in the NTSB domain?
	At claim 243, lines 9-10, it is not clear what is meant by the phrase “the TSL, helical II, OBD, and RuvC DNA cleavage domains are derived from SEQ ID NO: 2.”  How like SEQ ID NO: 2 must these domains be in order to be considered “derived from.”  Are there any specific amino acids that must be present in the TSL, helical II, OBD, and RuvC DNA cleavage domains?
	Claims 244-248 depend from claim 243, and are therefore included in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 223, 225, 229, 231-237, 242-243, 245, and 249 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Doudna et al. (U.S. Patent Application Publication No. 2018/0346927, published December 6, 2018).
 	Regarding claims 223, 231-237, 242-243, and 245, Doudna discloses a CasX protein and nucleic acids encoding the CasX protein, along with modified host cells comprising the CasX proteins (abstract)  Doudna discloses that the sequence of the CasX protein can be identical to either SEQ ID NO: 1 or SEQ ID NO: 2 (SEQ ID NO: 1, SEQ ID NO. 2, see Appendices I and II, respectively).  Because Doudna discloses the identical sequences to the instant application’s SEQ ID NOs: 1 and 2, these sequences will inherently include one or more of a non-target strand binding domain, a target stand loading domain, a helical I domain, a helical II domain, and/or an oligonucleotide binding domain.
	Regarding claim 225, Doudna discloses that the CasX protein may be modified by amino acid substitutions (paragraphs [0073]-[0076] and [0110]).
	Regarding claim 229, Doudna discloses that the CasX protein may be modified by an amino acid deletion (paragraph [011]).
	Regarding claim 247-248, Doudna discloses that a modified CasX protein can have a mutation that provides for the CasX protein to be a nickase, which shows decreased target strand loading for single strand nicking (paragraphs [0110]-[0116]).
	Regarding claim 249, Doudna discloses SEQ ID NO: 2 (see Appendix II), which sequence has at least 90% identity to each of SEQ ID NOs: 3505, 3506, 3507, and 3548 (SEQ ID NO: 2, see Appendices III-VI).
	Doudna discloses each and every limitation of claims 223, 225, 229, 231-237, 242-243, 245, and 247-249, and therefore Doudna anticipates claims 223, 225, 229, 231-237, 242-243, 245, and 247-249.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 223, 225, 229, 231-237, 242-243, 245, and 247-248 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/266,270 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the ‘270 application claims a composition comprising a CasX variant protein having a sequence of SEQ ID NOs: 1 or 2 of the ‘270 application.  These sequences are identical to SEQ ID NOs: 1 and 2 of the instant application.  Although the instant application does not explicitly claim a deletion of the target strand loading domain (TSLED), the sequence of the CasX variant is the same as those claimed in the ‘270 application.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 249 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 183 of copending Application No. 17/483,681 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 169 of the ‘681 application claims a composition comprising a CasX variant protein having a sequence that includes SEQ ID NOs: 117 and 237; 238, 239, and 281, respectively, of the ‘681 application.  These sequences are identical to SEQ ID NO: 3505, 3506, 3507, and 3548, respectively.  Although the instant application does not claim guide RNA molecules, the sequence of the CasX variant is the same as that claimed in the ‘681 application.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 249 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 169 of copending Application No. 17/483,692 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 169 of the ‘692 application claims a composition comprising a CasX variant protein having a sequence that includes SEQ ID NOs: 105 and 208, 210, 212, and 256, respectively, of the ‘692 application.  These sequences are identical to SEQ ID NO: 3505, 3506, 3507, and 3548, respectively.  Although the instant application does not claim guide RNA molecules, the sequence of the CasX variant is the same as that claimed in the ‘692 application.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 249 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 21, 33, 44, and 54 of copending Application No. 17/542,219 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the ‘219 application claims a composition comprising a CasX variant protein having a sequence of SEQ ID NOs: 1 or 2 of the ‘219 application.  These sequences are identical to SEQ ID NOs: 1 and 2 of the instant application.  The ‘219 application claims that the CasX shows an improvement in a variety of characteristics, including one for improving nicking a target DNA strand, which is interpreted as the modification of the CasX is to provide for a nickase.  The ‘219 application also claims that the modification is found in a non-target strand binding domain, a target strand loading domain, a helical I domain, a helical II domain, an oligonucleotide binding domain, and/or a RuvC DNA cleavage domain.  Because the sequences of the ‘219 application and the sequences of the instant CasX variant the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 223, 225, and 229 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32-34, 41-45, and 53 of copending Application No. 17/641,404 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 32-34, 413-45, and 53 of the ‘404 application claims a composition comprising a CasX variant protein having a sequence that includes SEQ ID NOs: 1 or 2, respectively, of the ‘404 application.  These sequences are identical to SEQ ID NO: 1 and 2, respectively.  Although the instant application does not claim guide RNA molecules, the sequence of the CasX variant is the same as that claimed in the ‘404 application.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 223, 225, and 229 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33-36, 43-47, and 55 of copending Application No. 17/641,426 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 33-36, 43-47, and 55 of the ‘426 application claims a composition comprising a CasX variant protein having a sequence that includes SEQ ID NOs: 1 or 2, respectively, of the ‘426 application.  These sequences are identical to SEQ ID NO: 1 and 2, respectively.  Although the instant application does not claim guide RNA molecules, the sequence of the CasX variant is the same as that claimed in the ‘426 application.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636